DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhanapal et al. (2018/0262905).
Regarding claim 1, Dhanapal discloses a capability management method, applied to a first communications device (see abstract, fig.2, element 105-a, paragraph [0062] and its description), and comprising: receiving terminal capability request information, wherein the terminal capability request information comprises first indication information used to indicate a requested terminal capability (see abstract, fig.2, element 105-a, fig.5, element 115b,  step 505, paragraphs [0007-0010], [0062-0063], [0073-0074] and its description); and sending first related information of the terminal capability according to the first indication information (see abstract, fig.2, element 105-a, fig.5, element 115b,  step 505, paragraphs [0007-0010], [0062-0064], [0073-0074] and its description).
Regarding claim 2, Dhanapal further discloses the first indication information comprises at least one of the following: first capability identifier information, second capability identifier information, third capability identifier information, second indication information used to indicate that there is no terminal capability information, or a null value used to indicate that there is no terminal capability information (see abstract, fig.3, table 300, paragraphs [0007-0010], [0037], [0065-0068] and its description); wherein the second capability identifier information is capability identifier information with no mapped terminal capability in the first capability identifier information, and the third capability identifier information is capability identifier information with a mapped terminal capability in the first capability identifier information (see abstract, fig.3, table 300, paragraphs [0007-0010], [0037], [0065-0068] and its description).
Regarding claim 3, Dhanapal further discloses the first related information of the terminal capability comprises at least one of the following: a terminal capability to which first capability identifier information is mapped, a terminal capability to which second capability identifier information is mapped, or a terminal capability of a terminal (see abstract, fig.3, table 300, paragraphs [0007-0010], [0037], [0065-0068] and its description).
Regarding claim 4, Dhanapal further discloses the first related information of the terminal capability further comprises at least one of the following: the first capability identifier information, the second capability identifier information, or capability identifier information to which the terminal capability of the terminal is mapped (see abstract, fig.3, paragraphs [0066-0068] and its description).
Regarding claim 5, Dhanapal further discloses when the first indication information comprises the first capability identifier information, the first related information of the terminal capability comprises at least one of the following: a terminal capability to which the first capability identifier information is mapped or the first capability identifier information (see abstract, fig.3, paragraphs [0007-0010], [0066-0068] and its description); and/or when the first indication information comprises the first capability identifier information and the third capability identifier information (see abstract, paragraphs [0007-0010]), and/or the first indication information comprises the second capability identifier information (see abstract, paragraphs [0007-0010]), and/or 
the first indication information comprises the third capability identifier information, the first related information of the terminal capability comprises at least a terminal capability to which the second capability identifier information is mapped and the second capability identifier information; and/or when the first indication information comprises the null value and/or the second indication information, the first related information of the terminal capability comprises at least one of the following: a terminal capability of a terminal, capability identifier information to which the terminal capability of the terminal is mapped, the first capability identifier information, and a terminal capability to which the first capability identifier information is mapped (see abstract, fig.3, paragraphs [0007-0010], [0065-0068] and its description).
Regarding claim 10, Dhanapal discloses a second communications device (see fig.2, element 105-a, fig.10, element 1005, paragraph [0097] and its description), comprising: a processor, a memory, and a computer program that is stored on the memory and that can run on the processor, wherein the computer program is executed 
Regarding claim 11, Dhanapal further discloses the computer program is executed by the processor to: send the terminal capability request information based on the first capability identifier information when a preset condition is met (see abstract, fig.3, table 300, paragraphs [0007-0010], [0037], [0065-0068] and its description); wherein the meeting the preset condition comprises at least one of the following: there is no terminal capability to which the first capability identifier information is mapped; or there is no terminal capability to which second capability identifier information in the first capability identifier information is mapped (see abstract, fig.3, table 300, paragraphs [0007-0010], [0037], [0065-0068] and its description).
Regarding claim 12, Dhanapal further discloses the first indication information comprises at least one of the following: the first capability identifier information, second capability identifier information, third capability identifier information, second indication information used to indicate that there is no terminal capability information, or a null value used to indicate that there is no terminal capability information (see abstract, fig.3, 
Regarding claim 13, Dhanapal further discloses after the terminal capability request information is sent based on the first capability identifier information, the computer program is executed by the processor to: receive first related information of the terminal capability that is returned according to the first indication information (see abstract, fig.2, element 105-a, fig.5, element 115b,  step 505, paragraphs [0007-0010], [0062-0064], [0073-0074] and its description).
Regarding claim 14, Dhanapal further discloses a communications device, comprising a processor, a memory, and a computer program that is stored on the memory and that can run on the processor, wherein when the computer program is executed by the processor (see fig.13, element 1320, 1325, 1330, paragraphs [0044], [0144-0116] and its description).
Regarding claims 6-9 recite limitations substantially similar to the claims 10-13. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647